Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 USC § 103 as being unpatentable over Takasugi (Takasugi; Shinji et al., US 20180337682 A1) in view of Cho (Cho; Duc-han et al., US 20180247603 A1). 
Regarding claim 27, Takasugi discloses a shift register (Takasugi; see [0002]), comprising: 
a plurality of signal input circuits coupled to a plurality of signal input terminals, a plurality of input control terminals, and a pull-up control terminal (a “pull-up control 
a plurality of reset circuits coupled to a plurality of reset control terminals, a first power supply terminal, and the pull-up control terminal (Takasugi, Fig. 5, showing reset circuits T1c and T5a coupled to reset control terminals or nodes RESET; see [0059], [0061]); 
a control and output circuit coupled to the pull-up control terminal, a pull-down control terminal, an output power supply terminal, an output clock signal terminal, and a signal output terminal (Takasugi, Fig. 5, shows a control and output circuit formed of input circuits BK1a and BK2 and output circuit BK4, the output and control circuit coupled to a pull-up control terminal Q1, a pull-down control terminal Qbo, output power supply terminal GVSS0; see [0056], [0057]), 
and configured to determine a voltage of the pull-down control terminal according to a voltage of the pull-up control terminal (Takasugi, Fig. 5, shows a circuit BK3 configured through T4 and T5q to determine a voltage on a pull-down control terminal Qbo according to a voltage of a pull-up control terminal Q1; see [0064], [0065]), 
output a signal provided by the output clock signal terminal through the signal output terminal in response to the voltage of the pull-up control terminal (Takasugi, Fig. 
and output a signal provided by the output power supply terminal through the signal output terminal in response to the voltage of the pull-down control terminal (Takasugi, Fig. 5, shows an output circuit BK4 outputting a power supply voltage from terminal or node GVSS0 in response to a voltage of a pull-down control terminal Qbo; see [0066]), 
wherein an operation cycle of the shift register is divided into a plurality of phases, the plurality of phases are non-overlapping in time, and each of the plurality of phases comprises at least a first sub-phase and a second sub-phase, the plurality of signal input circuits are each configured to apply, during the first sub-phase of a respective one of the plurality of phases, a signal provided by a respective one of the plurality of signal input terminals to the pull-up control terminal in response to a signal of a respective one of the plurality of input control terminals (Takasugi, Fig. 6, shows an operation cycle divided into a plurality of non-overlapping time-regions A to I, also showing signal input terminal GVDD level L2 provided to a pull-up control terminal Q1 in response to a signal at signal input terminal C(n-3); see [0062]), 
and the plurality of reset circuits are each configured to apply, during in the second sub-phase of a respective one of the plurality of phases, a first power supply signal provided by the first power supply terminal to the pull-up control terminal in response to a signal of a respective one of the plurality of reset control terminals (Takasugi, Fig. 5, describes a first power supply voltage GVDD applied to a pull-up node Q1 under control of a signal on a reset control terminal RESET, see [0059]), 

and configured to apply a signal provided by one of the first power supply terminal and the pull-down control clock terminal to the pull-down control terminal according to the voltage of the pull-up control terminal (Takasugi, Fig. 5, shows a control terminal C(n-3) driving transistor T5 to apply a power supply level from GVSS2 to the pull-down control terminal or node Qbo, also showing a pull-up control terminal or node Q1 driving transistor T5q to apply a power supply level from GVSS2 to the pull-down control terminal or node Qbo; see [0065]); 
and an output circuit coupled to the signal output terminal, the output power supply terminal, the output clock signal terminal, the pull-up control terminal, and the pull-down control terminal (Takasugi, Fig. 5, shows an output circuit BK4 coupled to a signal output terminal SCOUT(n), an output power supply terminal or node GVSS2, an output clock signal terminal or node SCCLK(n), a pull-up control terminal or node Q1, and a pull-down control terminal or node Qbo), 
and configured to output a signal provided by the output clock signal terminal through the signal output terminal in response to the voltage of the pull-up control terminal (Takasugi, Fig. 5, describes an output circuit BK4 outputting a clock signal SCCLK(n) in response to a pull-up control terminal or node Q1 level; see [0066]), 

Takasugi differs from the instant invention only in that Takasugi does not appear to explicitly disclose: a clock applied to a pull-down control terminal, as is implied by the term “clock” in the clause “pull-down control clock terminal”. 
However, in an analogous field of endeavor, Cho discloses a shift register (Cho; see [0003]) containing 
a clock applied to a pull-down control terminal (Cho, Fig.6, showing clock signal CK applied to a pull-down control terminal or node NA; see [0121]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Takasugi’s shift register containing multiple signal input circuits and control circuits, a pull-up control node, a pull-down control node, multiple reset circuits, a control circuit, and an output circuit, all of which act on input signals to provide a scan output signal, with Cho’s shift register containing a clock applied to a pull-down control terminal, especially when considering the motivation to modify Takasugi with Cho arising from the stated desire to prevent degradation of the shift register control transistors (Cho; see [0137]). 

Allowable Subject Matter
Claims 28-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 46 is allowed over the art of record.

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form, and described below: 
Moon, Seung-Hwan et al.	US 20030231735 A1, describes a shift register having a diode-connected transistor connected between a power supply input and a pull-down control node at Fig. 7; 
Kim; Beom-Jun et al., US 20070040793 A1, describes a shift register having a diode-connected transistor connected between a power supply input and another transistor which is gate-coupled to a third transistor connected to a pull-down control node at Fig. 8; 
Kim; Sunghwan et al., US 20170193947 A1, describes a shift register having a diode-connected transistor connected between a clock input and another transistor which is gate-coupled to a third transistor connected to a pull-down control node at Fig. 6A. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Michael J Eurice/Primary Examiner, Art Unit 2693